Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-22, 25 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim(s) 23-24, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim(s) 26 directed to the invention(s) of the process of using the allowable product has/ have NOT been rejoined (as discussed in the interview 2/10/2021 claim 26 includes conflicting subject matter with claim 25, from which it should depend, as such could not be rejoined).
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 6/3/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim(s) 1-7, 9, 17-22 is/are allowable. Claim(s) 8, 10-16, 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A1-A3, as set forth in the Office action mailed on 6/3/2020, is hereby withdrawn and claim(s) 8, 10-16, 25 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Schmidt (reg. #: 36920) on 2/10/2021.
The application has been amended as follows: 
Within claim 1, lines 23-24: “pusher wire” has been changed to --delivery wire--.
Within claim 1, line 26: “withing” has been changed to --within--.
Within claim 11, line 1: “delivery” has been changed to --pusher--.
Within claim 13, lines 1-2: “said adhered compounds” has been changed to --said at least one adhered compounds--.
Within claim 16, lines 1-2: “said adhered compounds” has been changed to --said at least one adhered compounds--.
Within claim 22, line 3: “pusher-wire” has been changed to --pusher wire--.
Claim 23 has been rewritten as follows:

(a)    inserting said delivery catheter into a body over a primary wire,
(b)    pushing said proximal end of said delivery catheter until said distal end of said delivery catheter is proximal to a target aneurysm, and in a primary branch distal to a vessel bifurcation,
(c)    removing said primary wire,
(d)    using imaging to record the orientation of the marker at the distal end 
(e)    orienting said packaging catheter relative to which is a stent such that the fenestration is oriented to overlie an 
(f)    inserting said packaging catheter into 

(g)    pushing said pusher wire from said packaging catheter and into said delivery catheter, and pushing the pusher wire 
imaging guidance,
(h)    withdrawing a portion of said delivery catheter, while advancing the pusher 
(i)      using imaging to confirm orientation and positioning of said stent,
(j)     pusher 
(k)        withdrawing said pusher wire,
(l)        advancing said delivery catheter over a secondary wire, through the branch,
(m)         removing said secondary wire,
(n)        using imaging to record the orientation of the marker at the distal end 
(o)        orienting a secondary packaging catheter relative to stent with a fenestration oriented to overlie the orifice of a primary branch arising from the bifurcation, relative to said target aneurysm,
(p)         inserting said secondary packaging catheter into 

(q)        pushing a secondary pusher wire from said secondary packaging catheter and into said delivery catheter, and pushing the secondary pusher wire until said secondary stent is proximal to said target aneurysm, and said fenestration of said secondary stent is properly aligned to overlap said orifice of said primary branch, utilizing imaging guidance,
(r)         withdrawing a portion of said delivery catheter, while advancing the secondary pusher secondary stent is substantially partially unsheathed,
(s)        using imaging to confirm orientation and positioning of said secondary stent,
(t)         secondary pusher secondary stent is fully unsheathed and fully detached,
(u)        removing said secondary pusher wire, and
(v)       removing said delivery catheter.
Claim 24 has been rewritten as follows:

(a)    inserting said delivery catheter into a body over a primary wire,
(b)    pushing said proximal end of said delivery catheter until said distal end of  said
delivery catheter is proximal to a target aneurysm,
(c)    removing said primary wire,
(d)    using imaging to record the orientation of the marker at the distal end of said delivery catheter and the degrees of its rotation relative to the 
(e)    orienting said packaging catheter relative to which is a stent relative to said target aneurysm,
(f)    inserting said packaging catheter into 

(g)       pushing said pusher wire from said packaging catheter and into said delivery catheter, and pushing the pusher wire until said stent is proximal to said target aneurysm utilizing imaging guidance,
(h)       withdrawing a portion of said delivery catheter, while advancing the pusher 
(i)      using imaging to confirm orientation and positioning of said stent,
(j)       withdrawing a portion of said delivery catheter, while advancing the pusher wire, until said stent is fully unsheathed and fully detached when orientation and positioning is confirmed,
(k)       withdrawing said pusher wire, and
(l)       withdrawing said delivery catheter.
Within claim 25, line 1: “delivery” has been changed to --pusher--.
Claim 26 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774